Page:    2 of 4     06/17/2016   02:39 PM    TO:15124637061      FROM:   Kelly Kita Sheffield          PH
ONE   87195800003

                                       PD-0675-16
                             IN THE COURT OF CRIMINAL APPEALS
                                                                                  RECEIVED IU
                                                                                CaiRT OF CRIMINAL APPEALS
            KELLY KITA SHEFFIELD,
                           Appellant                                                 JUN 17 2016

            vs-                                             FILED IN            AbelAcoste,Cler
            •rue o™ TC ^ Trv, *                    C0URT 0F CRIMINAL APPEALS
            THE STATE OF TEXAS,
                             Appellee                     J'JN 17 iZZ

            APPEALS CT. NO. 03-14-00353-CR              Abel Acosta, Clerk
            TR. CT. NO. CR2011-475


             APPELLANT'S FIRST MOTION TO EXTEND TIME TO FILE PETITION
                                 FOR DISCRETIONARY REVIEW


            TO THE HONORABLE COURT OF CRIMINAL APPEALS:

            COMES NOW KELLY KITA SHEFFIELD, Appellant in the above styled and

            numbered cause, under the authority of Rule 10.5(b)(3), T.R.A.P., and

            shows the Court as follows:




            The Court of Appeals for the 3rd District in Austin, entered its opinion and

            judgement in Kelly Kita Sheffield vs. The State of Texas, No. 03-14-00353-

            CR, on May 20, 2016. The Petition for Discretionary Review has not been

            filed yet.

                                                  2.
Page:    3 of 4     06/17/2016   02:39 PM    TO:15124637061     FROM: Kelly Kita Sheffield     PH
ONE   #7195800003




            Appellant requests an extension of time of ninety days. This is my first

            request for an extension of time in this case as a Pro-Se Appellant.

                                                 3.


            Appellant relies on the following facts as a reasonable explanation for the

            requested extension of time. Pro-Se Appellant, in addition to preparing a

            Petition for Discretionary Review in this case, Appellant must also devote

           time to the following additional matters:

            I am proceeding pro-se for the first time, and I need extra time to secure

           assistance. I am currently in the process of locating and hiring an attorney

           to represent me, but if unsuccessful Iwill be handling this matter pro-se.



                                                                 Respectfully Submitted,




                                                                                   heffield,

                                                                         pro-se Appellant
                                                                            PO BOX 533
                                                                    Crestone, CO 81131
                                                                           719-580-0003
                                                              kellyksheffield@gmail.com
Page:    4 of 4     06/17/2016   02:39 PM    TO:15124637061     FROM:   Kelly Kita Sheffield   PH
ONE   #7195800003




                                   CERTIFICATE OF SERVICE


            I certify that a true and correct copy of the foregoing instrument was served

           on the Comal County District Attorney's Office, 150 N. Seguin, suite 314,

            New Braunfels, TX 78130 on June 17, 2016 via USPS.




            Kelly Kita^heffield ^ ^
Page:     1 of 4           06/17/2016              02:39 PM           TO:15124637061                 FROM:       Kelly Kita Sheffield                PH
ONE   87195800003

                                         Recipient Information
            To:      Court of Criminal Appeals
            Fax #: 5124637061


            From: Kelly Kita Sheffield
                                                             Sender Information                                   Mil
                                                                                                                  sendafai for free
                                                                                                                                           .com

            Email address: kellyksheffield@qmail.com (from 162.255.158.94)
            Phone #: 7195800003
           Sent on: Friday, June 17 2016 at 5:39 PM EDT




      please file




         This fax was sent using the FaxZero.com free fax service. FaxZero.com has a zero tolerance policy for abuse and junk faxes. Ifthis fax is
         spamorabusive, please e-mail support@faxzero.com or senda fax to855-330-1238, or phone 707-400-6360. Specify fax #17174417. Wewill
         add your fax number to the block list.




                                                                          7/7